DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


37 CFR 1.105 REQUIREMENT FOR INFORMATION 
Examiner understands that Applicant does not have an English translation of CN 2016-0046827. Examiner requires that when an English translation is available that it be provided. 

Drawings
The drawings constitute new matter for the same reason described in the Specification objection below. The reason is that Applicant’s originally filed disclosure did not state a specific order for the claimed species of the carbon nanomembrane and the layer of conductive material.

Specification
The amendment filed January 5, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has amended the specification, and drawings to include new sub-layers 211a and 211b. The order of these sub-layers was never described in the specification before. Previously, Applicant provided no specific order of the nanomembrane and the layer of conductive material. Therefore, Applicant’s originally filed specification allowed for any order of these two sub-layers. Now, Applicant has amended the specification to provide a distinct order. This is new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 16-21, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 16,
The claims are not enabled because the disclosure does not teach one of ordinary skill in the art how to make the claimed device. Specifically, the disclosure does not teach one of ordinary skill in the art how to make a device with a graphene layer above a carbon nanomembrane layer as shown in Applicant’s figure 2 without undue experimentation.
Turning to the Wands factors (MPEP 2164.01(a)):
a) breath of the claims

Remarks dated May 20, 2020
In the remarks filed May 20, 2020, Applicant presents no arguments against this element.
Remarks dated September 14, 2020
In the remarks filed September 14, 2020, Applicant states the elements claimed are in the order shown in figure 2. Thus, it appears that Applicant and Examiner agree on the breath of the claims.
Remarks dated January 5, 2021
Applicant reiterates that they are in agreement with Examiner concerning this Wands factor.

b) the nature of the invention
the nature of the invention is a transistor where the channel of the transistor is graphene, and under the channel between the substrate and the channel is a carbon nanomembrane. Per Applicant’s specification on page 9 at lines 35-36 the carbon nanomembrane is defined as an insulator.
Remarks dated May 20, 2020
In the Remarks, Applicant states that the carbon nanomembrane (“CNM”) can also be a conductive material. Applicant does not provide a specific reference in the specification to where it states this. Examiner believes that Applicant is referencing pages 10-11 at lines 5-15, specifically page 10 at lines 18-21.
carbon nanomembrane to be a conductor. The specification only provides support for the CNM to be an insulator. See Scope of Enablement below. Applicant on page 9 at lines 29-31 states other materials, such as different metals, can be nanomembranes. But, claim 16 requires a carbon nanomembrane. Thus, the nanomembrane of claim 16 must be insulative as described on page 10 at lines 18-19.
Remarks dated September 14, 2020
Applicant asserts that the generic nanomembrane may be sufficiently thick (e.g. a predefined thickness) to reduce electromagnetic interactions between the channel member and the substrate. And, there may be two or more layers may be provided by a single nanomembrane layer or multiple layers to accomplish the above function. 
However, the specification also states on pages 9-10 at lines 35-1 “[c]arbon nanomembranes are electrically insulating structures comprising a single layer of cross-linked aromatic molecules with a thickness of around 1nm…”. Applicant in claim 1 is claiming the nanomembrane comprising carbon nanomembrane, not a “generic” nanomembrane. Applicant is not claiming a nanomembrane comprising two layers. 
the nature of the invention is a transistor where the channel of the transistor is graphene, and under the channel between the substrate and the channel is a carbon nanomembrane. Based upon the claims, the nanomembrane can just be carbon, or it could be a multi-layered nanomembrane comprising carbon.  
Remarks dated January 5, 2021

Examiner notes here that the specification on page 10 at lines 18-27 does not state what the order of these two layers (carbon nanomembrane and conductive material) are. This statement will come into effect in another enablement rejection below.

c) the state of the prior art
The prior art teaches a graphene active layer on a nanomembrane. See US 2012/0286244 A1 at figure 1; and See US 2013/0037780 A1 at figure 1-2. The prior art also teaches that one can form carbon nanomembrane on graphene. See figure 1 of Woszczyna et al., "All-Carbon Vertical van der Waals Heterostructures: Non-destructive Functionalization of Graphene for Electronic Applications", Adv. Mater. 2014, 26, 4831–4837 (“Woszczyna”). The prior art further teaches that carbon nanomembranes turn into graphene when annealed. See Woszczyna; See Turchanin, Andrey, "Molecular engineering of graphene, carbon nanomembranes and their heterostructures for nanotechnology applications", http://www.tntconf.org/2013/Abstracts/2013_Turchanin_Andrey_turchanin@physik.uni-bielefeld.de_TNT2013.pdf (“Turchanin”); See Turchanin et al., "Carbon Nanomembrane", Adc. Mater. 2016, 28, 6075-6103 (“Turchanin II”). Additionally the prior art teaches that forming CVD of graphene is done at around 1000 °C. See Bointon et al., " High Quality Monolayer Graphene Synthesized by Resistive Heating Cold Wall Chemical Vapor Deposition", Adv. Mat. 2015, 27, 4200-4206, page 4200 at col. 1.
Remarks dated May 20, 2020

Examiner does not understand this argument by Applicant. All of the prior art cited for the state of art is prior than Applicant’s filing date. Applicant does not state, or argue, that anyone of the references contains a bad date. Applicant does not state, or argue, how Examiner did not evaluate each reference. Applicant simply makes a conclusory statement with reference to the above MPEP section. Thus, Applicant has not presented an argument, Applicant has presented a conclusion. As such, Examiner’s position holds. 
Remarks dated September 14, 2020
Applicant appears to be arguing that the prior art used to show the state of the art does not in fact show the state of the prior art. Applicant appears to try and differentiate their device from the prior art. However, the section is only to show what one of ordinary skill in the art would know about forming graphene and carbon nanomembranes together. The prior art shows that when one forms carbon nanomembranes on graphene that the carbon nanomembranes turn into graphene when the device is annealed. 
Applicant states that “[t]his is well beyond laying a carbon nanombrane on graphen…” Thus, it appears that Applicant is attempting to argue that their method is different from the prior art’s method. However, Applicant has provided no such support for this different method in the originally filed specification. 
Remarks dated January 5, 2021
Applicant states that that none of the prior art teaches the claimed invention of having a nanomembrane comprising both a carbon nanomembrane and a conductive material. Assuming 

d) level of ordinary skill in the art
The level of one of ordinary skill in the art is evidenced by the prior art.
Remarks dated May 20, 2020
In the Remarks, Applicant asserts that because there is no 35 USC §§ 102 or 103, there is no prior art evidence. This is a lackluster argument. As can be seen directly above, there is prior art, and this prior art teaches the state of the prior art at the time of filing. Applicant appears to arguing that since there is no prior art rejection, then there can be no prior art. This argument is without merit, and is unpersuasive. 
Remarks dated September 14, 2020
Applicant appears to misconstrue the purpose of this section. This section is not argue about what the prior art teaches and what it does not teach. The purpose is to show what level of ordinary skill in the art is. The prior art evidences that one of ordinary skill in the art knows how to make nanomembrane transistors, knows how to form graphene, and knows how to make carbon nanomembranes. Whether the prior art teaches how to make Applicant’s exact device is not evaluated here. That would be evaluated in a 35 USC §§ 102 or 103 analysis. Therefore, 
Remarks dated January 5, 2021
Based upon Applicant’s arguments one of ordinary skill in the art does not know how to make a composite nanomembrane layer which comprises both a carbon nanomembrane layer and a conductive nanomembrane layer. Therefore, Applicant would need to provide greater direction on how to make the claimed invention. As stated above, Applicant does not provide said direction. 

e) level of predictability in the art
Based upon the references it would be predicable that one can form a carbon nanomembrane (“CNM” or “nanomembrane”) on a substrate. It would be predicable that one could then turn that nanomembrane into a graphene layer by annealing the nanomembrane. It would be predicable that one could then form a second nanomembrane on the graphene layer. It would not be predicable to form a graphene layer on a nanomembrane layer as the formation of the graphene layer would turn the underlying nanomembrane layer into a graphene layer. 
What would not be predictable is forming a graphene layer on the nanomembrane layer. This is because the prior art states that in order to form the graphene layer one needs to anneal the CNM. 
Remarks dated May 20, 2020
In the Remarks, Applicant states that annealing is not recited in the claims. This is a correct statement, however, the specification must enable one of ordinary skill in the art to make the claimed invention without undue experimentation. The prior art cited above states that in 
In the Remarks, Applicant then makes a statement that heating followed by slow cooling would change the internal stress in the CNM. It appears that Applicant has misconstrued Examiner’s argument. First, Applicant provides no basis in the specification, nor any evidence to support, heating followed by slow cooling would change the internal stress in the CNM. Second this argument does not point to any reference, or evidence, which can support a statement that one can form CNM on graphene without changing the graphene to CNM. Thus, this argument is unpersuasive. 
Remarks dated September 14, 2020
Applicant asserts that carbon nanomembranes and graphene are not the same thing. 
Examiner takes issue with this. The prior art teaches that carbon nanomembranes can be turned into graphene by annealing the carbon nanomembranes. Therefore, while they may not be the exact same thing, carbon nanomembranes can be considered a precursor to graphene. Further, this is predicable in the art as evidenced by the prior art. 
What is not predictable is forming a graphene layer on the nanomembrane layer. This is because the prior art states that in order to form the graphene layer one needs to anneal the CNM. Further, 
Remarks dated January 5, 2021


f) amount of direction provided by the inventor. 
The inventor on pages 14-15 at lines 13-4, and figure 9, teaches one how to make the nanomembrane on a substrate. The inventor on page 15 at lines 6-14, and figure 10, teaches one how to form a graphene layer on a substrate then form the nanomembrane on the graphene layer like Woszczyna does in figure 1. The Applicant does not show how to make a nanomembrane on a substrate, and then a graphene layer on the nanomembrane as shown in Applicant’s figure 2.
Remarks dated May 20, 2020
In the Remarks, Applicant states that restricted claim 30 clearly shows the step of forming. Claim 30 simply states “forming a nanomembrane directly on top of a supporting substrate; forming a channel member on top of nanomembrane”. The claim does not provide any direction to one of ordinary skill in the art to be able to make the claimed invention. The amount of direction provided would be equivalent to directions on a cake mix box that stated “forming a cake directly on a plate”. This does not tell one how to actually make the cake. Likewise, claim 30 and the specification does not provide directions on how one of ordinary skill in the art is actually to make a graphene layer on CNM.
Remarks dated September 14, 2020

Remarks dated January 5, 2021
Applicant does not point to any part of the specification which would allow one of ordinary skill in the art to make a composite nanomembrane that comprises both a carbon nanomembrane and a conductive material. Applicant provides no direction on how to make the device such that 1) the conductive material will adhere to the carbon nanomembrane, nor 2) that the carbon nanomembrane does not turn into graphene by the formation of the graphene channel member above the carbon nanomembrane as stated above. 

g) the existence of working examples.
The only alleged working example is Applicant’s disclosure, and as stated above, there is no direction on how to make this alleged working example. Thus, at best Applicant’s specification is an invention to experiment.
Remarks dated May 20, 2020
In the Remarks, Applicant cites MPEP 2164.02(I) for the proposition that they have one working example, and thus the claim is enabled. This argument is not persuasive. MPEP 2164.02(I) states that Examiner must take into consideration all of the facts and evidence. Thus, 
Remarks dated September 14, 2020
Applicant states that figures 13a-b show the working examples. However, figures 13a-b at best only show the nanomembrane layer, and does not show the claimed subject matter of a graphene on a carbon nanomembrane, and the carbon nanomembrane on a substrate. Therefore, based upon all the facts, Examiner cannot state Applicant has shown a working example. 
Remarks dated January 5, 2021
Applicant states they have a working example of making a carbon nanomembrane. Applicant states page 14 at line 13 to end of the application shows how the claim is made. Examiner after reviewing the Applicant, and the cited portion, cannot find where Applicant describes a process for making a graphene channel member above a carbon nanomembrane. Further, Examiner was unable to find a specific process for making the graphene channel member above the carbon nanomembrane. This is necessary because, as stated above, the prior art teaches that when one forms a graphene layer one needs to anneal the device. And, the prior art teaches that when one anneals a carbon nanomembrane that it turns the carbon nanomembrane into graphene. Therefore, Applicant needs to have a process described where they can form a graphene layer above the carbon nanomembrane and not turn the carbon nanomembrane into graphene. Applicant does not describe this process. Therefore, Applicant provides no working examples of making the claimed device. 

h) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based upon the Applicant’s disclosure one can form the graphene layer above the nanomembrane using conventional techniques. However, the conventional techniques state that one would turn the underlying nanomembrane layer into a graphene layer based upon the CVD temperature required to form the graphene layer. Further, Applicant’s disclosure does not teach one of ordinary skill in the art a specific way of forming graphene on top of carbon nanomembrane such that the carbon nanomembrane is not converted to graphene. Therefore, quantity of experimentation appears to be great.
Remarks dated May 20, 2020
In the Remarks, Applicant states that the CNM and graphene are claimed as two different elements, and there is no need to show that deposition of graphene on CNM does not turn the CNM into graphene. Examiner disagrees. Based upon the uncontested prior art references above, when one forms graphene one must anneal, and when one anneals CNM one gets graphene. Thus, based upon the prior art when one forms graphene on CNM one must anneal, and this anneal will turn the underlying CNM into graphene also. Thus, in trying to recreate the claimed device one of ordinary skill in the art would not end up with graphene on CNM one would end up with two layers of graphene. Applicant has provided no direction on how to stop the CNM layer from being turned into graphene when forming the graphene layer on top. Thus, the amount of experimentation would be great, and Applicant provides no more direction than to invite others to experiment to recreate the claimed invention.
Remarks dated September 14, 2020

Remarks dated January 5, 2021
Applicant asserts that undue experimentation is not needed. Examiner respectfully disagrees. Based upon the discussion above, Applicant provides no direction on how to make the device, there are no process steps for making figure 2. Applicant admits that the current prior art of record does not teach how to make the claimed device. Applicant admits that the claimed device is above the level of ordinary skill in the art. Based upon these admissions the quality of experimentation needed to make the claimed device would be great and substantial. Because of this Applicant was required to provide direction to teach one of ordinary skill in the art how to make the claimed device. Applicant did not.  

Based upon the above factors, it appears that the claim is not enabled as it would require significant undue experimentation from one of ordinary skill in the art to make the claimed device.

(amended) Regarding claims 21,
Claims 20-21 require undue experimentation because they require the nanomembrane to comprise a conductive material. According to Applicant’s specification on page 9 at lines 35-36, and on page 10 at lines 18-19, a carbon nanomembrane is electrically insulating. Therefore, in order for the nanomembrane to be conductive it must be a different materials such as a metal 
Remarks dated October 15, 2019
Applicant’s arguments are not persuasive. Applicant cites Pages 14-15 at lines 13-4, and figures 99-10b for support for the limitation of forming the channel member on the nanomembrane. However, as shown in figure 10b, the nanomembrane is formed above the channel member, whereas the claim requires the nanomembrane to be underneath the channel member as shown in at least figure 2. Further, the cited parts of the specification do not state that the channel member of graphene is deposited onto the nanomembrane. The cited parts of the specification simply teach forming the nanomembrane on the supporting substrate. Further, as stated, figures 10a-b show a nanomembrane being formed on graphene, and not the claimed graphene on the nanomembrane. 
Therefore, Examiner agrees that Applicant has support for forming a nanomembrane on graphene, however Applicant does not enable one of ordinary skill in the art to make the claimed invention. This is because Applicant does not teach how to form a channel member, made of graphene, above a nanomembrane without turning the nanomembrane into graphene without undue experimentation. 
Remarks dated May 20, 2020

Remarks dated September 14, 2020
Applicant made no specific arguments against this rejection. To the extent that Applicant did make an argument against Examiner 35 USC § 112(a) rejection based upon enablement this argument is responded to in the 35 USC § 112(b) rejection below.
Remarks dated January 5, 2021
Examiner is amending this rejection to concern just claim 21. Claim 21 is not enabled because the claim, and the specification, allow for the layer of conductive material to contacting the channel member. If the layer of conductive material is attached to the channel member it will short the channel member and the device will not function. Therefore, the layer of conductive material will not function as shield to channel member. It will function as a short. Thus, this claim is not enabled as Applicant does not describe how to make the device such that the device still works. 
Written Description
Claims 16-21, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 16,
Based upon the analysis under enablement above, it appears that Applicant does not written description support for the claimed limitations. This is because Applicant has possession of forming a carbon nanomembrane on a substrate, and forming a carbon nanomembrane on a graphene layer, but not forming a graphene layer on a carbon nanomembrane. Therefore, one skilled in the relevant art would not consider that the Applicant’s had possession of the claimed alleged invention.
Remarks dated October 15, 2019
Applicant asserts that based upon their remarks concerning enablement that they have written description support for the claimed subject matter. Examiner respectfully disagrees for the same reasons.
Remarks dated May 20, 2020
Applicant asserts that since they have support for all the elements they have written description support for the claims. Examiner respectfully disagrees in that the Applicant has not shown that they have possession of the claimed invention for all the reasons given above. 
Remarks dated September 14, 2020

Remarks dated January 5, 2021
Applicant made no specific arguments against this rejection. 
Applicant does not have written description for the process of forming a graphene layer on a carbon nanomembrane layer without turning the underlying carbon nanomembrane layer into graphene.
Applicant does not have written description support for forming a layer of conductive material below the channel member and still having the device working as intended as having the layer of conductive material below the channel member will short the device and prevent it from working as intended.


Scope of Enablement
Claims 16, 18-21, 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while potentially being enabling for an insulating carbon nanomembrane above the layer of conductive material, does not reasonably provide enablement for the layer of conductive material to be above conductive carbon nanomembrane.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
According to Trustees of Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357 (Fed. Cir. 2018) “[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’ ” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (alteration in 
Our precedents make clear that the specification must enable the full scope of theclaimed invention. E.g., Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must be enabled.”); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) (“That full scope must be enabled ....”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) (“The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.”).
Id. at 1364.
Here the full scope of the claim, and what is stated in the specification, is that the nanomembrane can comprise a carbon nanomembrane and a layer of conductive material. The specification does not state any order of these two. Therefore, some of allowable orders of these sub-layers in relation to the channel member are:
Example 1
Example 2
Channel member
Channel member

Layer of conductive material
Layer of conductive material
Carbon nanomembrane


Here Example 1 will work because the carbon nanomembrane is described as being insulating such that the conductive material is separated from the channel member. Example 2 will not work because the layer of conductive material will short the channel member, and thereby prevent the channel from fulling its function. Applicant has not enabled Example 2 because Applicant has not described how the layer of conductive material will not short the channel member.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive for all the reasons indicated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822